DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 10 June 2021.  Claims 1-5 and 7-12 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, 4, 5, and 7-12, as well as the cancellation of claim 6.

Claim Objections
Claim 9 is objected to because of the following informalities: in line 6, “every two adjacent node member” should apparently read --every two adjacent node members--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 5 each recite the limitation “the segments” in the last line.  However, claim 1 does not require multiple segments (e.g., there are multiple node members and every two adjacent node members form a segment, but there can be only two node members and thus a single segment), so there is insufficient antecedent basis for these limitations in the claims.
Claims 3-5 are rejected by virtue of their dependence upon claim 2.
Claim 9 recites the limitation "each of the periphery members is connected with every two adjacent node members of the multiple node members … to form the sealed space" in the last lines.  It is not clear if this is intended to means that each periphery member is connected to each set of adjacent node members (e.g., each periphery member could be connected to numerous sets of adjacent node members), or if each periphery member is connected to a single set of adjacent node members respectively (one periphery member for one set of adjacent node members), or something else.
Claim 10 recites the limitation “the segments” in the last line.  However, claim 1 does not require multiple segments (e.g., there are multiple node members and every two adjacent node members form a segment, but there can be only two node members and thus a single segment), so there is insufficient antecedent basis for this limitation in the claim.
11 recites the limitation “the segments” in line 3 (and again in line 4).  However, claim 1 does not require multiple segments (e.g., there are multiple node members and every two adjacent node members form a segment, but there can be only two node members and thus a single segment), so there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the segments” in the second-to-last line.  However, claim 1 does not require multiple segments (e.g., there are multiple node members and every two adjacent node members form a segment, but there can be only two node members and thus a single segment), so there is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 7, and 8 are allowed.
Claims 2-5 and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests the recited catheter configuration with periphery members wrapping node members to form a sealed space between adjacent node members, wherein the node members are not in direct contact with each other and form a segment, and wherein each node member is a hollow column with a hollow space for a tubular member to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112, 102, 103, and double patenting have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THADDEUS B COX/Primary Examiner, Art Unit 3791